          Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 1 of 19 PageID #: 1


                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DIVISION




   In the Matter of the Search Regarding       No. _

   20-033-04                                  SEARCH AND SEIZURE WARRANT



 TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER

       An application by a federal law enforcement officer requests the search of the|
 accounts fully described in Attachment A, attached hereto and incorporated herein by
 reference.


       I find that the affidavit, or any recorded testimony, establish probable cause to search
 the            accounts described in Attachment A, and that the use of such an investigative
 technique will reveal evidence of violations of 21 U.S.C. §§ 841(a)(1) - Distribution of a
 Controlled Substance Resulting in Serious Bodily Injury or Death. The information to be
 seized is detailed in Attachment B, attached hereto and incorporated herein by reference.

       YOU ARE COMMANDED to execute this warrant on or before

                                               (not to exceed 14 days)
^fiCin the daytime -6:00 a.m. to 10:00 p.m.
 □ at any time in the day or night as I find reasonable cause has been established.

      The officer executing this warrant, or an officer present during the execution of the
 warrant, must prepare an inventory as required by law and promptly return this warrant and
 inventory to the undersigned Judge.

       Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an
 adverse result listed in 18 U.S.C. §§ 2705 (except for delay of trial), and authorize the officer
 executing this warrant to delay notice to the person who, or whose property, will be searched
 or seized,

 for 30 days from                              .

 until, the facts justifying, the later specific date of.



                                           Sioux Falls, South Dakota
 Date and Time Issued                        y /          —      ^ )

                                         VERONICA L. DUFFY               /
                                         UNITED STATES MAGISTRATE^DGE
  Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 2 of 19 PageID #: 2




                       "REDACTED" ATTACHMENT A


                       PROPERTY TO BE SEARCHED


This warrant applies to information associated with the accounts identified as:




that are stored at premises owned, maintained, controlled, or operated by

                a company headquartered at|
     Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 3 of 19 PageID #: 3




                          "REDACTED" ATTACHMENT B
                                                              - V.

                       PARTICULAR THINGS TO BE SEIZED


I,      Information to be disclosed by                        (the "Provider") for

the time period

To the extent that the information described in Attachment A is within the

possession, custody, or control of               including any messages, records,

files, logs, or information that have been deleted but are still available to
llllflllll^^l or have been preserved pursuant to a request made under 18 U.S.C.
§ 2703(f],             is required to disclose the following information to the

government for the user ID listed in Attachment A:        '

        (a)    All contact and personal identifying information, including: full

         '     name, user identification number, birth date, gender, contact e-

               mail addresses,              passwords,               security questions

               and answers, physical address (including city, state, and zip code),

               telephone numbers, screen names, websites, and other personal

               identifiers.


        (b)    All physical location data collected by                  the user of the

               account, including any data collected by                  location

               services via the user's mobile phone or other device, on a real-time

               or near-time basis.             is required to provide any such data

               they collect, regardless of the time of day.

        (c)'   All activity logs for the account and all other documents showing

               the user's posts and other            activities;
Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 4 of 19 PageID #: 4




   (d)   All photos and videos uploaded by that user ID and all photOs and
         videos uploaded by any user that have that user tagged in them;

   (e)   All profile information; News Feed information; status updates;
         links to videos, photographs, articles, and other items; Notes; Wall

         postings; friend lists, including the friends'           user

         identification numbers; groups and networks of which the user is a

         member, including the groups'              group identification

         numbers; future and past event postings; rejected "Friend"

         requests; comments; gifts; pokes; tags; and information about the

         user's access and use ofjflm applications;
   (f)   All other records of communications and messages made or

         received by the user, including all private messages, chat history,

         video calling histoiy, and pending           requests;

   (g)   All "check ins" and other location information;

   (h)   All IP logs, including all records of the IP addresses that logged into

         the account;

   (i)   All records of the account's usage of the "Like" feature, including

         all            posts and all                webpages and content

         that the user has "liked";

   (j)   All information about the             pages that the account is or

         was a "fan" of;

   (k)   All past and present lists of friends created by the account;

   (1)   All records of           searches performed by the account;
  Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 5 of 19 PageID #: 5




      (m) All information about the user's access and use of
                                                           |
            Marketplace;

      (n)   The types of service utilized by the user;

      (o)   The length of service (including start date) and the means and

            source of any payments associated with the service (including any

            credit card or bank account number);

      (p)   All privacy settings and other account settings, including privacy

            settings for individual          posts and activities, and all

            records showing which              users have been blocked by the

            account;

      (q)   All records pertaining to communications,between                  and

            any person regarding the user or the user's|^^H|||account,
            including contacts with support services and records of actions

            taken.


II.   Information to be seized by the government

      All information described above in Section I that constitutes fruits,

      evidence and instrumentalities of violations of 21 U.S.C. § 841 85 846

      Conspiracy to Possess With Intent to Distribute a Controlled Substance

      involving others, since the creation of the SUBJECT ACCOUNTS,

      including information pertaining to the following matters:

            (a)   Records relating to who created, used, or communicated

                  with the accounts, including records about their identities

                  and whereabouts;
Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 6 of 19 PageID #: 6




         (b)   Communications between                    and others not yet

               identified, regarding drug transactions and financial

               transactions.


         (c)   Information relating in any way to the transfer of money

               from the United States to Mexico or any foreign country;

         (d)   Information related to bank account records, wire transfer

               records, bank statements and reeords, money drafts, letters

               of credit, and financial transfers;

         (e)   lists of customers and eontacts and related identifying

               information;
                                                          ■
                                                          |                ■ .

         (f)   types, amounts, and prices of drugs trafficked as well as

               dates, places, and amounts of specific transactions;

         (g)   any information related to sources of drugs (including

               names, addresses, phone numbers, or any other identifying

               information);

         (h)   any information reeording sehedule or travel;

         (i)   Information pertaining to assets owned Or under the control

               of the owners of the accounts being searched, including but

               not limited to Vehicle Identification Numbers (VINs), serial

               numbers and/or other identification numbers of assets;

         (j)   Photographs and/or videos, in particular, photographs

               and/or videos of co-conspirators, assets, and for controlled

               substances.
  Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 7 of 19 PageID #: 7




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION




 In the Matter of the Search Regarding    No.

  20-033-04                               "REDACTED" APPLICATION FOR
                                          SEARCH AND SEIZURE WARRANT




      I, Jorge A. Carrasco, being duly sworn depose and say:

      I am an Intelligence Agent with the United States Border Patrol, currently
assigned to the Drug Enforcement Administration Sioux Falls Regional Office as
a Task Force Agent, and have reason to believe that within the
accounts fully described in Attachment A, attached hereto and incorporated
herein by reference, in the District of South Dakota, there is now concealed
certain property, namely that fully described in Attachment B, attached hereto
and incorporated herein by reference, which 1 believe is property constituting
evidence of the commission of criminal offenses, contraband, the fruits of crime,
or things otherwise criminally possessed, or properly designed or intended for
use or which is or has been used as the means of committing criminal offenses,
concerning violations of 21 U.S.C. §§ 841(a)(1) - Distribution of a Controlled
Substance Resulting in Serious Bodily Injury or Death.

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.

                                     Jorg^AT^Carrasco, Task Force Agent
                                     Drug Enforcement Administration

      Sworn to before me, and subscribed in my presence on the 19^^ day of
March, 2020, at Sioux Falls, South Dakota.
                                         1


                                     VERONICA L. DUFFY
                                     UNITED STATES MAGISTF         « JUDGE
  Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 8 of 19 PageID #: 8




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION



                                          Case No. ^        ~       2-^
In the Matter of the Search Regarding:
                                         "REDACTED" AFFIDAVIT IN
20-033-04                                SUPPORT OF SEARCH AND
                                         SEIZURE WARRANT




STATE OF SOUTH DAKOTA)
                           :SS
COUNTY OF MINNEHAHA)

      I, Jorge A. Carrasco, being duly sworn on oath, depose and say:

                               INTRODUCTION


      I am an Intelligence Agent for the United States Border Patrol, currently
assigned to the Drug Enforcement Administration Sioux Falls Regional Office as
a Task Force Agent. I am a commissioned law enforcement agent of the United
States Border Patrol, assigned to the Sioux Falls Drug Enforcement
Administration (DEA) Regional Office and cross-commissioned by the Special
Agent in Charge of the Omaha Field Division. I have been a United States Border
Patrol Agent for over 20 years. I attended and graduated from the United States
Border Patrol Academy at the Federal Law Enforcement Training Center located
in Glynco, Georgia on April 17, 1998. I attended a basic nsircotic identification
course at the Border Patrol Academy. Since my employment with the Border
Patrol, as an Agent and a K-9 Handler I have been involved in hundreds of
narcotic investigations. I have completed an 80 hour Criminal Justice Training
Center Undercover Operations course conducted by the Seattle Police
Department. 1 have also completed the Drug Enforcement Administration basic
course consisting of 80 hours. The courses for both of these academies have
included instruction in the identification, manufacture, and investigation of
illegal narcotics and other drugs.

      Since my assignment to the DEA and several other drug task force units,
I have been involved in numerous narcotics investigations, including undercover
operations, purchasing narcotics, identifying narcotics, surveillance, and case
management. During my training and past experiences, I know that cocaine,
methamphetamine and heroin can be extremely profitable. Persons who
  Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 9 of 19 PageID #: 9




possess, manufacture and distribute cocaine, methamphetamine and heroin
obtain substantial proceeds from their illegal enterprise in violation of Controlled
Substances statutes. They will record their financial activities in writing or
within computers that require keys or pass codes or other such means to gain
access. I am familiar with the provisions of Title 21 and 18 qf the United States
Code. I have been working drug trafficking cases since 2003.

                            PURPOSE OF AFFIDAVIT


      1.   I make this affidavit in support of an application for a search warrant
for information associated with                   accounts fully described in
Attachment A, attached hereto and incorporated herein by reference ("SUBJECT
ACCOUNTS"), that are stored at premises owned, maintained, controlled, or
operated hy                a social networking company, and provider of
electronic communications and remote computing seiwices, headquartered at
                                                         |i (the "PROVIDER" or


       2.    This affidavit is made in support of an application for a search
warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require
           to disclose to the government copies of records and other information
in its possession (including the content of communications) described in Section
11 of Attachment B, attached hereto and incorporated herein by reference. Upon
receipt of the information described in Section II of Attachment B, law
enforcement agents and/or individuals assisting law enforcement and acting at
their direction will review that information to locate the items described in
Section 111 of Attachment B.


      3.     As described more, fully below, 1 respectfully submit there is


       ^ Because this Court has jurisdiction over the offenses being investigated,
it may issue the Warrant to compel the PROVIDER pursuant to 18 U.S.C.
§§ 2703(a), (b)(1)(A), (c)(1)(A). See 18 U.S.C. §§ 2703(a) ("A governmental entity
may require the disclosure by a provider . . . pursuant to a warrant issued using
the procedures described in the Federal Rules of Criminal Procedure . . . by a
court of competent jurisdiction") and 2711 ("the term 'court of competent
jurisdiction' includes — (A) any district court of the United States (including a
magistrate judge of such a court) or any United States court of appeals that — (i)
has jurisdiction over the offense being investigated; (ii) is in or for a district in
which the provider of a wire or electronic communication service is located or in
which the wire or electronic communications, records, or other information are
stored; or (hi) is acting on a request for foreign assistance pursuant to section
3512 of this title").
 Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 10 of 19 PageID #: 10




probable cause to believe that the information associated with SUBJECT
ACCOUNTS constitutes evidence or instrumentalities of criminal violations of 21
U.S.C. §§ 841(a)(1)- Distribution of a Controlled Substance Resulting in Serious
Bodily Injuiy or Death.

                          SUMMARY OF INVESTIGATION


      4.     Because this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are
necessary to establish probable cause to believe that evidence of violations of
United States Code are located within the SUBJECT ACCOUNTS.

                                        Sroux Falls Polrce Der)artment (SFPD
Detectrves



                                Detectives located various drug paraphernalra rn
the bathroom where                                            These items were; a




      7.   A cell phone download of                      revealed several
conversations regarding drug purchases. There were two phone numbers in
particular concerning drug related conversations. These phone numbers were
                                             of these numbers have been identified
as having belongedto^^^^^^HH. During the conversations from both
phone numbers, the sender identified themselves as

      8.^_OrJ^^^^^H|^^B^DE^rFA Carraseo was notifie^by^^ DEA
      in                                      and the connection to           TEA
Carraseo had initiated an investigation into                                  TFA
Carraseo had previously spoken to|
                                         3
 Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 11 of 19 PageID #: 11




had died from an overdose                                  would not provide
phone or information about who            had purehased heroin from on the day or
the day before her death.

      9.      On I                                                      :ent Tanner
Stindtman met with
                     reiterated what he        reviously                       and
further recalled having gone to the                                 on at least one
occasion with         to purchase heroin from
would also utilize^^^l^H^^^m^l^^H. ^H|provided
                                                 also stated          had _ his own
            account under the name of I

      10.     I have conducted a search of                         and have found
                                                                                 is
under the name


      11.     Based on my training and experience I know persons involved with
drug trafficking often communicate with sources of supply and customers via
social media ihessaging in order to elude detection by law enforcement.

      12. Based on my training and experience I know persons involved w;ith
drug trafficking often create and use pseudonyms on social media in order to
elude detection by law enforcement.

      13.     Based on my training and experience, I know that it is common for
people involved in the sale, distribution and use of illegal drugs to keep records
of their customers and suppliers, sometimes in electronic devices.

      14. I know based on hiy training and experience that even if long-time
drug traffickers stop distributing controlled substances, either voluntarily or
under law enforcement pressure, these traffickers often retain in their
possession many items with evidentiary value, including names, addresses and
telephone numbers of associates; documents related to financial transactions;
and other items as listed in this affidavit.


              TECHNICAL BACKGROUND REGARDING


      15.                owns and operates a free-access social networking website
of the same name that can be accessed at|
allows its users to establish accounts with^^^^BB^and users can then use
their accounts to share written news, photographs, videos, and other information
with other                     and sometimes with the general public.
 Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 12 of 19 PageID #: 12




        16.                    users to provide basie contaet information to
          I, either during the registration process or thereafter. This information
may include the user's full name, birth date, contact e-mail addresses, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers.

        17.             users can select different levels of privacy for the
communications and information associated with their                   accounts. By
adjusting these privacy settings, a H^HB(_usercan make information
available only to himself or herself, to paxticularH        users, to all
users, or to anyone with access to the Internet, including people who are not
mHIH users, mm accounts also include other account settings that
users can adjust to control, for example, the types of notifications they receive
from


      18.             users may join one or more groups or networks to connect
and interact with other users who are members of the same group or network.
A             user can also connect directly with individual|^^^^J_u^ers_^
sending each user a                         If    recipient of
accepts the request, then the two users will become                for purposes of
mm and can exchange communications'or view information about each
other. Each             user's account includes a list of that user|s^^^^^|and
a               which highlights information about the.user's|^^^^^|fouch as
profile changes, upcoming events, and birthdays.

      19., ^^^m users can create profiles that include photographs, lists
of personal interests, and other information. JHBH users can also post
"status" updates about tbeir whereabouts and actions, as well as links to videos,
photographs, articles, and other items available elsewhere on the Internet.
jlHHH users can also post information about upcoming "events," such as
social occasions, by listing the event's time, location, host, and guest list. A
particular user's profile page also includes a        which is a space where the
user and his or her IBHIli can post messages, attachments, andTinks that
will typically be visible to anyone who can view the user's profile.

        20.   mm has a Photos application, where users can upload an
unlimited number of albums and photos. Another feature of the Photos
application is the ability to "tag" (i.e., label) other       users in a photo or
video. When a user is tagged in a photo or video, he or she receives a notification
of the tag and a link to see the photo or video. For ^^^^m purposes, a user's
"Photoprint" includes all photos uploaded by that user that have not been
deleted, as well as all photos uploaded by any user that have that user tagged in
them.
  Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 13 of 19 PageID #: 13




      21.              users can exchange private messages on                with
other users. These messages, which are similar to e-mail messages, are sent to
the reeipient's "Inbox" on            which also stores copies of messages sent
by the recipient, as well as other information.               users ean also post
comments on the             profiles of other users or on their own profiles; such
comments are typically associated with a specific posting or item on the profile.

      22.                    is a blogging feature available to             users,
and it enables users to write and post notes or personal web logs ("blogs"), or to
import their blogs from other services, such as Xanga, LiveJournal, and Blogger.

      23.   The             Gifts feature allows users to send virtual "gifts" to
their friends that appear as icons on the reeipient's profile page. Gifts cos^nnr^
to purchase, and a personalized message can,be attached to eaeh gift.
users can also send eaeh other "pokes," which are free and simply result in a
notifieation to the recipient that he or she has been "poked" by the sender.

      24.             also has a Marketplace feature, which allows users to post
free classified ads. Users can post items for sale, housing,jobs, and other items
on the Marketplaee.
       '                                                 )    ' '       ■
      25. In addition to the applications described above,          also
provides its users with access to thousands of other applications on the
BBBB platform. When a B^l^H user accesses or uses one of these
applications, an update about that the user's access or use of that application
may appear on the user's,profile page.

      26.             uses the term "Neoprint" to describe an expanded view of
a given user profile. The "Neoprint" for a given user can include the following
information from the user's profile: friend lists; groups and networks of which
the user is a member;"News Feed" information; "Wall" postings; "Notes"; status
updates; links to videos, photographs, artieles, and other items; event postings;
rejected "Friend" requests; comments; gifts; pokes; tags; and information about
the user's aecess and use of j^^^BB^PPlications.
      27. B^BBI          retains Internet Protocol ("IP") logs for a given user ID
or IP address. These logs contain information about the actions taken by the
user ID or IP address on I^Bj^H including information about the type of
action, the date and time of the action, and the user ID and IP address associated
.with the action. For example, if a user views a BI^^B profile, that user's IP
log would reflect the fact that the user viewed the profile, and would show when
and from what IP address the user did so.
 Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 14 of 19 PageID #: 14




      28. Social networking providers like           typically retain additional
information about their users' accounts, such as information about the length
of service (including start date), the types of service utilized, and the means and
source of any payments associated wiA the semcejincluding any credit card or
bank account number). In some cases,                    users may communicate
directly with           about issues relating to their account, such as technical
problems, billineinqumes, or complaints from other users. Social networking
providers like            typically retain records about such communications,
including records of contacts between the user and the provider's support
services, as well records of any actions taken by the provider or user as a result
of the communications.


      29.   Therefore, the records of               are likely to contain all the
material just described, including stored electroniccor^unications and
information concerning subscribers and their use of      such as account
access information, transaction information, and account applications for
SUBJECT ACCOUNTS.


       INFORMATION TO BE SEARCHED AND ITEMS TO BE SEIZED

      30.   1   anticipate executing this warrant under the             Electronic
Communications Privacy Act, in particular 18 U.S.^^^^3(a), 2703(b)(1)(A)
and 2703(c)(1)(A), by using the warrant to require             to disclose to the
government copies of the records and other information (including the content
of communications) particularly described in Section I of Attachment B. Upon
receipt of the information described in Section I of Attachment B, government-
authorized persons will review that information to locate the items described in
Section II of Attachment B.

                                  CONCLUSION


      31.    Based on the foregoing, 1 request that the Court issue the requested
search warrsint.                             ^      >
                                                 ^               —
                                      Ta^Force Agent Jorge A. Carrasco
                                      Drug Enforcement Administration

      Sworn to before me, and subscribed in my presence on the 19^ day of
March, 2020, at Sioiox Falls, South Dakota.



                                      VERONICA DUFFY
                                      UNITED STATES MAGISTRAL           JUDGE
                                         7
 Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 15 of 19 PageID #: 15




                       "REDACTED" ATTACHMENT A


                       PROPERTY TO BE SEARCHED


This warrant applies to information associated with the accounts identified as:




that are stored at premises owned, maintained, controlled, or operated by

               a company headquartered at|
 Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 16 of 19 PageID #: 16




                            "REDACTED" ATTACHMENT B


                     PARTICULAR THINGS TO BE SEIZED


I.    Information to be disclosed by                        (the "Provider") for

the time period

To the extent that the information described in Attachment A is within the

possession, custody, or control of             including any messages, records,

files, logs, or information that have been deleted but are still available to

imHH or have been preserved pursuant to a request made under 18 U.S.C.
§ 2703(f],           is required to disclose the following information to the

government for the user ID listed in Attachment A:

      (a)    All contact and personal identifying information, including: full

             name, user identification number, birth date, gender, contact e-

             mail addresses, HHIpasswords,                       security questions
             and answers, physical address (including city, state, and zip code),

             telephone numbers, screen names, websites, and other personal

             identifiers.


      (b)    All physical location data collected by             for the user of the

             account, including any data collected by                location

             services via the user's mobile phone or other device, on a real-time

             or near-time basis.             is required to provide any such data

             they collect, regardless of the time of day.

      (e)    All activity logs for the account and all other documents showing

             the user's posts and other|||m||[ activities;
Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 17 of 19 PageID #: 17




    (d)   All photos and videos uploaded by that user ID and all photos and

          videos uploaded by any user that have that user tagged in them;

    (e)   All profile information; News Feed information; status updates;

          links to videos, photographs, articles, and other items; Notes; Wall

          postings; friend lists, including the friends'           user

          identification numbers; groups and networks of which the user is a

          member, including the groups'              group identification

          numbers; future and past event postings; rejected "Friend"

          requests; comments; gifts; pokes; tags; and information about the

          user's access and use ofjjHH applications;
    (f)   All other records of communications and messages made or

          received by the user, including all private messages, chat history,

          video calling history, and pending           requests;

    (g)   All "check ins" and other location information;

    (h)   All IP logs, including all records of the IP addresses that logged into

          the account;

    (i)   All records of the account's usage of the "Like" feature, including

          all            posts and all                webpages and content

          that the user has "liked";

    (j)   All information about the             pages that the account is or

          was a "fan" of;

    (k)   All past and present lists of friends created by the account;

    (1)   All records of           searches performed by the account;
 Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 18 of 19 PageID #: 18




      (m) All information about the user's access and use of I
             Marketplace;

      (n)   The types of service utilized by the user;

      (o)   The length of service (including start date) and the means and

             source of any payments associated with the service (including any

            , credit card or bank account number);

      (p)    All privacy settings and other account settings, including privacy

             settings for individual          posts and activities, and all

             records showing which             users have been blocked by the

             account;

      (q)    All records pertaining to communications between                 and

             any person regarding the user or the user's            account,,

             including contacts with support services and records of actions

             taken.     .


II.   Information to be seized by the government

      All information described above in Section I that constitutes fruits,,

      evidence and instrumentalities of violations of 21 U.S.C. § 841 & 846

      Conspiracy to Possess With Intent to Distribute a Controlled Substance

      involving others, since the creation of the SUBJECT ACCOUNTS,

      including information pertaining to the following matters:

             (a)   Records relating to who created, used, or communicated

                   with the accounts, including records about their identities

                   and whereabouts;
Case 4:20-mj-00028-VLD Document 1 Filed 03/19/20 Page 19 of 19 PageID #: 19




          (b)    Communications between                      and others not yet
                                                 V .

                 identified, regarding drug transaetions and finaneial

                 transactions.


          (c)    Information relating in any way to the transfer of money

                 from the United States to Mexico or any foreign country;

          (d)    Information related to bank account records, wire transfer

                 records, bank statements and reeords, money drafts, letters

                 of eredit, and financial transfers;

          (e)    lists of eustomers and eontacts and related identifying

                 information;

          (f)    types, amounts, and prices of drugs trafficked as well as

                 dates, plaees, and amounts of specific transactions;

          (g)    any information related to sourees of drugs (including

                 names, addresses, phone numbers, or any other identifying

                 information);

          (h)    any information recording schedule or travel;

          (i)    Information pertaining to assets owned or under the control

                 of the owners of the aeeounts being searched, ineluding but

                 not limited to.Vehicle Identification Numbers (VlNs), serial
                  y          --         ^                .
                 numbers and/or other identifieation numbers of assets;

         , (i)   Photographs and/or videos, in partieular, photographs

                 and/or videos of eo-eonspirators, assets, and for eontrolled

                 substanees.


                                  ■    4                             ■
